      Case 4:18-cv-00891 Document 21 Filed in TXSD on 10/30/18 Page 1 of 12
                                                                            United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                      IN THE UNITED STATES DISTRICT COURT                       October 30, 2018
                       FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk
                                HOUSTON DIVISION



MARK GYVES,                                   §
                                              §
                      Plaintiff,              §
                                              §
v.                                            §         CIVIL ACTION NO. H-18-0891
                                              §
CITY OF HOUSTON,                              §
                                              §
                      Defendant.              §




                         MEMORANDUM OPINION AND ORDER


        Plaintiff Mark Gyves ("Plaintiff" or "Gyves") sued Defendant

the     City    of   Houston        ("Defendant"   or    "the   City")   for       alleged

violations of his constitutional rights.                  Pending before the court

is the City of Houston's Motion for Summary Judgment ("the City's

MSJ")       (Docket Entry No. 14) .         For the reasons stated below,                  the

City of Houston's Motion for Summary Judgment will be granted.


                               I.     Factual Backqround 1

        Plaintiff's claims arise from an incident that occurred at

Houston's George Bush Intercontinental Airport                     ( "IAH") .       IAH is

managed by the Houston Airport System ("HAS"), and pilots who fly


        1
      See Plaintiff's Verified Amended Complaint for Declaratory
and Injunctive Relief and Application for Temporary Restraining
Order and Preliminary Injunction ("Plaintiff's Amended Complaint"),
Docket Entry No. 13, pp. 3-7; the City's MSJ, Docket Entry No. 14,
pp. 5-7; Plaintiff's Response to Defendant's Motion for Summary
Judgment ("Plaintiff's Response to the City's MSJ"), Docket Entry
No. 18, pp. 3-7.
     Case 4:18-cv-00891 Document 21 Filed in TXSD on 10/30/18 Page 2 of 12


in and out         of   IAH are    subject    to   HAS    rules     and    regulations.

Plaintiff is a commercial pilot who flies aircraft for Republic

Airlines.         On or about December 18,          2017,    Plaintiff piloted an

aircraft that landed at IAH.            After the aircraft's arrival,                and

after the passengers and some crew members had deplaned, Plaintiff

sought to exit the aircraft in order to reach the restrooms in the

terminal.      Plaintiff was unable to reach the terminal through the

jetway because the entrance to the terminal had been sealed for

security reasons.          Instead, Plaintiff exited the jetway through a

sealed emergency exit door by activating its emergency release

(called     the    "blue   pull    station"),      which    was     marked    with   the

admonition "Life Safety Emergency Only."                 The blue pull station is

located inside the jetway and allows for emergency entry into the

terminal.     United Airlines had posted written instructions on the

jetway door advising crew members on what to do in the event of an

emergency requiring exit from the jetway.                 The posted instructions

did not direct crew members to activate the blue pull station.

         When Plaintiff activated the blue pull station and used the

emergency exit to enter the terminal, HAS Operations was notified

of   a    potential     security    breach    at    the     gate.    HAS     Operations

personnel members, including Robert Losack ( "Losack"), responded to

the security breach and began to conduct an investigation.

         When Plaintiff     returned to the gate about an hour later,

Losack confronted Plaintiff about the security breach.                        Plaintiff

refused to cooperate with Losack' s                investigation or answer any

                                        -2-
      Case 4:18-cv-00891 Document 21 Filed in TXSD on 10/30/18 Page 3 of 12




questions without the presence of counsel.                 About a month later,

Plaintiff received a Notice of Violation ("NOV") from HAS stating

that he had violated HAS Operating Instruction Rule 41.                     Rule 41

provides that it is a Class II violation to "[f]ail[] or refuse[]

to fully, completely, timely and truthfully cooperate -- including

appearing when and at the place designated, with an investigation,

audit or a proceeding by or instituted by or flowing from the acts

of any Division of HAS." 2         Class II violations require permanent

loss of ID badges and access rights to all HAS airports. 3

        Plaintiff contested the NOV.          On February 20, 2018, Plaintiff

participated in a hearing on the NOV before an adjudication hearing

officer with the Houston municipal court system. 4                 Plaintiff was

represented       by   counsel   and   given    the     opportunity    to   present

evidence in response to the NOV.          After hearing evidence presented

by both sides, the adjudication hearing officer sustained the NOV

and found that Plaintiff violated HAS Rule 41.              Plaintiff's Amended

Complaint alleges that in banning him from all Houston airports,

HAS    violated    his   constitutional        rights    under   the   Eighth   and

Fourteenth Amendments and that the City is liable for HAS's conduct



       2
      See Operating Instruction: Tenant Violations      Offenses,
Charging Instrument,  Due Process Provisions,      Exhibit B to
Plaintiff's Amended Complaint, Docket Entry No. 13-2, p. 23.


       4
     See Municipal Court Hearing Ruling on NOV #10613, Exhibit A
to Plaintiff's Amended Complaint, Docket Entry No. 13-1.

                                        -3-
   Case 4:18-cv-00891 Document 21 Filed in TXSD on 10/30/18 Page 4 of 12



under United States Code        §    1983.     Plaintiff also seeks injunctive

and declaratory relief.


                          II.       Standard of Review

       Summary judgment is appropriate if the movant establishes that

there is no genuine dispute about any material fact and the movant

is entitled to judgment as a matter of law.                Fed. R. Civ. P. 56(a).

Disputes about material facts are genuine "if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party."     Anderson v.   Liberty Lobby,          Inc.,    106 S.   Ct.   2505,   2510

(1986).     The moving party is entitled to judgment as a matter of

law if "the nonmoving party has failed to make a sufficient showing

on an essential element of her case with respect to which she has

the burden of proof."       Celotex Corp. v. Catrett, 106 S. Ct. 2548,

2552 (1986).

       A party moving for summary judgment "must 'demonstrate the

absence of a genuine issue of material fact,' but need not negate

the elements of the nonmovant' s case."            Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994)             (en bane)    (per curiam)    (quoting

Celotex, 106 S. Ct. at 2553).            "If the moving party fails to meet

this initial burden, the motion must be denied, regardless of the

nonmovant' s response."     Id.       If the moving party meets this burden,

Rule 56(c) requires the nonmovant to go beyond the pleadings and

show   by   affidavits,    depositions,          answers    to   interrogatories,

admissions on file,       or other admissible evidence that specific

                                         -4-
     Case 4:18-cv-00891 Document 21 Filed in TXSD on 10/30/18 Page 5 of 12



facts exist over which there is a genuine issue for trial.                     Id.

The nonmovant "must do more than simply show that there is some

metaphysical doubt as to the material facts."             Matsushita Electric

Industrial Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356

(1986).

        In reviewing the evidence "the court must draw all reasonable

inferences in favor of the nonmoving party,              and it may not make

credibility determinations        or weigh     the     evidence."     Reeves    v.

Sanderson Plumbing Products,           Inc., 120 S. Ct. 2097,       2110   (2000).

The court resolves factual controversies in favor of the nonmovant,

"but only when there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts."                   Little,

37 F.3d at 1075.


                               III.      Analysis

        To state a claim under     §    1983 a plaintiff must       (1) allege a

violation of a right secured by the Constitution or laws of the

United States and (2) demonstrate that the alleged deprivation was

committed by a person acting under color of state law.                 42 U.S.C.

§   1983.    A local government entity (like a city) may be held liable

under    §   1983 for constitutional violations committed pursuant to a

governmental policy or custom.             Monell v.    Department of Social

Services of City of New York, 98 S. Ct. 2018, 2035-038 (1978).                  To

impose       liability on a   municipality,     the plaintiff       must prove:

(1) a violation of a recognized, constitutionally protected right,

                                        -5-
     Case 4:18-cv-00891 Document 21 Filed in TXSD on 10/30/18 Page 6 of 12



resulting from (2) a municipal policy or custom,                              (3) created by an

official policymaker,               that    (4)    through deliberately indifferent

implementation,          (5)      is the "moving force" of the alleged injury.

Id. at 2037-038.

        The City argues that it is entitled to summary judgment on

Plaintiff's claims for three reasons:                          First, Plaintiff's substan-

tive due process rights under the Fourteenth Amendment were not

violated.        Second,          Plaintiff's right to be free                  from excessive

fines    under     the       Eighth    Amendment          was       not    violated.        Third,

regardless       of    whether        Plaintiff's             constitutional       rights     were

violated,      Plaintiff           cannot   hold        the    City    liable    under    §   1983

because Plaintiff has failed to articulate a claim for municipal

liability under Monell.               Defendant also argues that Plaintiff has

failed    to   meet         the    requirements          for     granting       declaratory     or

injunctive relief.


A.      Fourteenth Amendment Substantive Due Process Claim

        Plaintiff alleges that the City's conduct violated his right

to   substantive         due       process        under       the     Fourteenth       Amendment.

"Substantive          due      process      'bars        certain          arbitrary,     wrongful

government actions regardless of the fairness of the procedures

used to implement them.'"                Hamilton v. Foti, 372 F. App'x 480, 485

(5th Cir. 2010).            "'The touchstone of due process is protection of

the individual against arbitrary action of government.'"                                County of

Sacramento v. Lewis, 118 S. Ct. 1708, 1716 (1998)                             (citing Wolff v.

                                                  -6-
      Case 4:18-cv-00891 Document 21 Filed in TXSD on 10/30/18 Page 7 of 12


McDonnell,     94 S.      Ct.   2963,    2976     (1974)).        A plaintiff bringing a

substantive due process claim has the burden of proving (1) that the

defendant deprived him of a constitutionally protected right and (2)

that    the   government action bears                no rational          relationship to a

legitimate government interest.                  Cripps v. Louisiana Department of

Agriculture        and    Forestry,      819    F.3d      221,    232     (5th     Cir.),    cert.

denied, 137 S. Ct. 305 (2016).                 Plaintiff has not presented evidence

sufficient to create a fact issue on either element.

        Plaintiff's arguments fail to state a claim for a substantive

due process violation.             Plaintiff argues that in denying his access

rights to all HAS airports, the City has infringed on his liberty

interest      in     employment,         which       is     protected         by     the     Texas

Constitution.             "While      property       interests          are      protected      by

procedural due process even though the interest is derived from

state law rather than the [United States] Constitution, substantive

due    process      rights      are     created      only    by     the       [United      States]

Constitution."           Regents of the University of Michigan v. Ewing, 106

S. Ct. 507, 515 (1985)           (J. Powell, concurring)                (internal citations

omitted) .     The right to liberty under the Fourteenth Amendment is

not unlimited-- "[t]here is no absolute freedom to do as one wills

or to contract as one chooses . . . . Liberty implies the absence of

arbitrary restraint, not immunity from reasonable regulations and

prohibitions imposed in the                interests of            the community."

Coast Hotel Co. v.           Parrish,     57 S.      Ct.    578,    582    (1937)       (internal

quotations omitted)

                                               -7-
   Case 4:18-cv-00891 Document 21 Filed in TXSD on 10/30/18 Page 8 of 12


      In license suspension cases (like those cited by Plaintiff),

because    the   continued    possession      of      the    license        may     "become

essential to the pursuit of a livelihood," suspension of a license

involves state action sufficient to trigger the protections of

procedural due process.           Bell v.   Burson,         91   S.   Ct.    1586,     1589

(1971) .     In Plaintiff's Response        to       the    City's MSJ,           Plaintiff

complains that the City failed to give him a meaningful hearing,

but Plaintiff failed to plead claims in his Amended Complaint to

vindicate any violation of his right to procedural due process. 5

     Plaintiff     fails     to   establish      a    substantive           due    process

violation.       His amended complaint        fails         to articulate a           right

protected by the United States Constitution that the City violated

in denying his access to HAS airports.                Violation of a state law

property right does not necessarily give rise to a substantive due

process claim.      Ewing, 106 S. Ct. at 515               (J. Powell, concurring)


     5
      The "Violation of the Due Process Clause of Fourteenth
Amendment" count in Plaintiff's Original Complaint sounded in
procedural   due   process,  but  Plaintiff's Amended Complaint
eliminated references to Plaintiff's opportunity to be heard and to
appeal. Compare Plaintiff's Original Verified Complaint for
Declaratory and Injunctive Relief and Application for Temporary
Restraining Order and Preliminary Injunction, Docket Entry No. 1,
pp. 7-9, with Plaintiff's Amended Complaint, Docket Entry No. 13,
pp. 7-8.   Even if Plaintiff had alleged a procedural due process
violation, there is no evidence that procedural due process was
insufficient.   See the City's MSJ, Docket Entry No. 14, pp. 6-7.
Procedural due process requires notice and an opportunity to be
heard after (or before) a property right is taken away. Cleveland
Board of Education v. Loudermill, 105 S. Ct. 1497, 1495-496 (1985).
Plaintiff was given notice and a hearing at which Plaintiff
appeared with counsel before a neutral decision maker and was given
the opportunity to present evidence to contest the violation. See
id.

                                      -8-
    Case 4:18-cv-00891 Document 21 Filed in TXSD on 10/30/18 Page 9 of 12



("Even if one assumes the existence of a property right, however,

not every such right is entitled to the protection of substantive

due process.").         Plaintiff fails to cite to any right protected by

the United States Constitution that was violated by the City in

barring Plaintiff's access to HAS airports.

       Plaintiff has also failed to present evidence sufficient to

raise a genuine issue of material fact as to whether Rule 41 lacks

a   rational    relationship          to    a    legitimate           government    interest.

Plaintiff's arguments that loss of access to HAS airports was not

rationally related         to   HAS's        goals        in ensuring      the     safety and

efficiency of HAS airports are conclusory and unpersuasive.                                The

City has a significant interest in preventing pilots who violate

airport safety rules from flying in and out of Houston's airports.

       Plaintiff and Defendant agree that in analyzing a substantive

due process claim courts are to ask "whether the behavior of the

governmental officer is so egregious, so outrageous, that it may

fairly be said to shock the contemporary conscience."                             Cripps, 819

F.3d at 232.         In Plaintiff's Response to the City's MSJ, he argues

only   that     the    City's    conduct          shocks        the    conscience      because

Plaintiff      was    denied    his        liberty        and   property     rights.       But

Plaintiff does not point to any extreme or outrageous conduct by an

officer   of    the     City    that       caused     a    deprivation       of    any   right

guaranteed by the United States Constitution or to any conduct by

an officer of the City that "shocks the conscience."


                                                -9-
     Case 4:18-cv-00891 Document 21 Filed in TXSD on 10/30/18 Page 10 of 12


       Due process prohibits laws so vague that a person of ordinary

intelligence            must    necessarily         guess       as    to        their    application.

Okpalobi v. Foster, 190 F.3d 337, 357 (5th Cir. 1999).                                    A provision

is     facially         vague    when      "it      is    plagued          with     such        hopeless

indeterminacy that              it precludes             fair notice of            the conduct         it

punishes."          City of El Cenizo, Texas v. Texas, 890 F.3d 164, 190

(5th Cir. 2018)           (citing Johnson v. United States, 135 S. Ct. 2551,

2556-58 (2015))           (internal quotations omitted)                          "A facially vague

provision          is     so     standardless             that        it        invites       arbitrary

enforcement."            Id.    (internal quotations omitted) .                         Plaintiff has

not presented evidence to create a fact issue as to whether the

word       "investigation"         as   used        in   Rule    41        is    vague    under      this

"exacting standard." 6             See id.

       Rule        41    required       full,       timely,          complete,          and     truthful

participation by crew members in an "investigation" by any division

of   HAS.      Mr.       Losack,    a    HAS     personnel member,                 asked Plaintiff

questions about the security breach at the gate.                                 Plaintiff refused

to answer Mr. Losack's questions.                        A person of common intelligence

faced with Rule 41 would understand that failing to answer airport

personnel's questions about a suspected security breach constitutes

failure       to    cooperate       with       an    investigation.                 The       fact   that

Plaintiff was not aware of the rule (or its consequences) does not

make Rule 41 unconstitutionally vague.


       6
      See Plaintiff's Response                      to the City's MSJ,                  Docket Entry
No. 18, p. 12.

                                                 -10-
      Case 4:18-cv-00891 Document 21 Filed in TXSD on 10/30/18 Page 11 of 12


        For the reasons stated above, Plaintiff has failed to raise a

fact issue as to whether the City violated his due process rights

under the Fourteenth Amendment.


B.      Eighth Amendment Excessive Fines Claim

        The Eighth Amendment provides that "excessive bail shall not

be required,       nor excessive fines imposed .                      II
                                                                             U.S.      Const.

amend. VIII.        The purpose of the Eighth Amendment is to limit the

government's power to punish.            Austin v. United States, 113 S. Ct.

2801,     2805    (1993).      "The notion of punishment,             as we commonly

understand it, cuts across the division between the civil and the

criminal law."          United States v.        Halper,   109 S.      Ct.     1892,      1901

(1989).      The Fifth Circuit has assumed without deciding that the

Eighth Amendment         applies    to   the    states    through     the     Fourteenth

Amendment's       Due    Process    Clause.        Cripps,     819         F.3d   at     234;

Vanderbilt Mortgage and Finance, Inc. v. Flores, 692 F.3d 358, 374

(5th Cir. 2012).            The Excessive Fines clause requires that fines

imposed are neither grossly disproportional to the gravity of the

offenses nor beyond those prescribed by statute.                     Cripps, 819 F.3d

at 234-35.

        The HAS rules provided that violations of Rule 41 are punished

with a lifetime ban from HAS airports.              Plaintiff's punishment was

exactly the punishment mandated by the rules, and therefore did not

go beyond what the rules authorize.               Plaintiff has also failed to

show that the ban from HAS airports is "grossly disproportional" to

the     gravity    of   the   alleged    offense.        HAS   is    responsible          for

                                         -11-
     Case 4:18-cv-00891 Document 21 Filed in TXSD on 10/30/18 Page 12 of 12


ensuring that Houston's airports are safe and secure.                   To do this,

HAS must be able        to    investigate security breaches quickly and

efficiently.        Plaintiff,         in    refusing     to   cooperate    with   an

investigation, interfered with HAS's ability to ensure the safety

of Houston airports.         Although Plaintiff's punishment was punitive,

it also served the remedial purpose of ensuring that Plaintiff will

no    longer    interfere      with     HAS's      airport     safety   objectives.

Plaintiff has failed to raise a genuine dispute of material fact as

to whether the City violated his Eighth Amendment right to be free

from excessive fines.


                                 IV.    Conclusion

       For the reasons stated above, Plaintiff has failed to raise a

genuine dispute of material fact as to whether the City violated

his constitutional rights under either the Eighth or Fourteenth

Amendment.     Because Plaintiff has not shown that his constitutional
                                                                    7
rights were violated, his claims under§ 1983 fail.                      The City of

Houston's Motion for Summary Judgment                   (Docket Entry No.    14)   is

therefore GRANTED.

       SIGNED at Houston, Texas, on this 30th day of




                                                             SIM LAKE
                                                   UNITED STATES DISTRICT JUDGE


       7
      Because Defendant is entitled to summary judgment on
Plaintiff's constitutional claims under § 1983, Defendant is also
entitled to summary judgment on Plaintiff's claims for injunctive
and declaratory relief.

                                            -12-
